Citation Nr: 1805438	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sergio Jasso, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from November 1955 through November 1959.

This matter comes before the Board of Veterans' Appeals (board) on appeal from a December 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that case law dictates that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, service connection was previously denied by the Board in December 2007, for an acquired psychiatric disorder to include PTSD, panic disorder with agoraphobia, anxiety disorder, major depression, intermittent explosive disorder, irritability/anger management syndrome, and obsessive-compulsive disorder.  Thus, VA has comprehensively considered and denied service connection for all potential psychiatric disorders.  In the instant case, the Veteran has filed to reopen the prior denial of service connection for PTSD only.  All of his voluminous filings pertain only to PTSD, and concomitantly, all of the RO's actions pertain only to PTSD.  Therefore, the Board will likewise limit the scope of this decision only to PTSD, as reflective of the Veteran's own desires, and also in recognition that to the extent he has other psychiatric disorders, these have already been adjudicated and are not being reopened at this time.

The Veteran appeared before the undersigned Veterans Law Judge in a July 2014 Travel Board hearing.  A transcript is of record.

In an April 2015 decision, the Board reopened and remanded the above-listed issue for further development.  As discussed below, though the requested development was completed, additional development is necessary.  The matter must be remanded for full compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

Since the April 2015 Board remand, the Veteran had claimed several other stressors that the RO has not attempted to verify.  Specifically, the Veteran has claimed that in approximately the middle of March 1958, he led a mission to stop the movement of several Viet Cong.  He reported that he used explosives to destroy the convoy and subsequently witnessed several burning bodies as a result.  See Statement in Support of Claim for PTSD received January 2016.  He also claimed that in April 1958, he participated in a mission to stop all supplies coming through the Ho Chi Minh Trail, during which he shot and killed a teenage girl.  See Statement in Support of Claim for PTSD received January 2016.  Finally, he asserts that in August 1958, his friend Mike was shot and killed by a sniper in "Zone 3."  See Statement in Support of Claim for PTSD received January 2016.  These claimed stressors should be referred to the appropriate historical research experts for verification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all VA outpatient treatment records from the Phoenix VAMC and all associated outpatient clinics from August 2016 to the present.

2. The information provided by the Veteran about his claimed stressors in March, April, and August 1958 should be referred to the appropriate historical research experts for verification.  See above discussion of stressors.  The Veteran alleges he was with the 1st Special Forces in Vietnam at the time these incidents occurred.  All requests for records and responses should be fully documented in the claims file.

3. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




